Citation Nr: 1603105	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  15-37 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an rating in excess of 10 percent for bilateral sensorineural hearing loss with Eustachian tube dysfunction.

2.  Entitlement to an effective date earlier than October 21, 2010 for a compensable rating for bilateral hearing loss with Eustachian tube dysfunction.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1957 through December 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which combined the Veteran's service-connected bilateral sensorineural hearing loss disability with his service-connected Eustachian tube dysfunction and assigned a 10 percent evaluation, effective October 21, 2010.  The Veteran disagreed with the assigned evaluation and perfected this appeal.  

The issue of entitlement to an earlier effective date is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In 1989, the Veteran was service-connected for bilateral sensorineural hearing loss (noncompensable) and bilateral Eustachian tube dysfunction (noncompensable).

2.  An August 2011 VA examiner found that the Veteran's left ear hearing loss was caused, in part, by his left ear Eustachian tube dysfunction.

3.  On VA audiological testing in January 2011, the Veteran's hearing acuity was level II in the right ear and level VI in the left ear.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral sensorineural hearing loss with Eustachian tube dysfunction have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).

In this case, VA obtained the Veteran's service treatment and personnel records, post-service VA treatment records and the Veteran's lay statements of argument.  During the relevant period, VA provided the Veteran with an audiological examination in January 2011 and an ear disease examination in August 2011.  As the assessments included a review of the pertinent medical and civilian history, clinical findings, and diagnoses, and the findings were consistent with the other evidence of record, the Board finds that both VA examinations are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has identified no outstanding evidence that could be obtained to substantiate his claim, and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required in this case.

Applicable Law and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, uniform evaluations of the disability on appeal is warranted.

The Veteran's service-connected bilateral hearing loss with Eustachian tube dysfunction is currently evaluated at 10 percent pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85. 

The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.
There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  If the Veteran is found to have exceptional hearing, the Roman numeral designation for hearing impairment will be determined under either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86.

The Veteran contends that he is entitled to a higher evaluation for his hearing loss disability with Eustachian tube dysfunction.  The Board finds that the evidence of record does not warrant a higher rating.  

By way of history, the Veteran was granted service connection for his bilateral hearing loss disability, rated noncompensable, and bilateral Eustachian tube dysfunction, also rated noncompensable shortly after his discharge from service.  See Rating Decision dated April 3, 1990.  

Most recently, the Veteran filed a claim for increased rating and was afforded a VA audiological examination in January 2011 and a VA ear disease examination in August 2011.  At the time of the January 2011 audio examination, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
50
55
65
LEFT

70
70
80
80

The average for the right ear was 52.5 decibels and the average for the left ear was 75 decibels.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left ear.  The examiner noted that the Veteran had mild to moderately severe sensorineural hearing loss in his right ear and moderately severe to severe mixed hearing loss in his left ear.  Upon examination of the middle ear, the examiner noted that the Veteran's right ear had normal middle ear function, while the left ear had negative pressure and hyper compliance.  The examiner also opined that the Veteran' ear disability significantly impacted his occupation because of the communication difficulties; however, such difficulties could be corrected with amplification and preferential seating.  

At the time of the August 2011 ear disease examination, the Veteran reported that his ear symptoms included ear pain, pressure, and blockage.  Upon examination, the examiner noted that the Veteran's Eustachian tube dysfunction was worse in his left ear; however there was no ear drainage or ear effusion present.  In addition, the examiner opined that the Veteran's left ear hearing loss was caused, in part, by his left ear Eustachian tube dysfunction.  

Based on the examinations, the RO combined the Veteran's hearing loss disability with his Eustachian tube dysfunction and assigned a single 10 percent evaluation, effective October 21, 2010.  Specifically, the RO noted that the Veteran's left ear meets the criteria under 38 C.F.R. § 4.86(a) for an exceptional pattern of hearing loss, as all of the frequencies are over 55 decibels.  See Rating Decision dated December 26, 2012.  

After a thorough review of the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted.  The most recent audiogram of record shows no worse than Level II in the Veteran's right ear pursuant to Table VI and a Level VI in the Veteran's left ear pursuant to Table VIA.  Combining these levels according to Table VII results in a 10 percent rating.  

In addition to hearing loss, the Veteran has complained of other ear trouble, such as occasional discharge, ear pain, and pressure or fullness of the ears.  See Letter from Veteran dated March 29, 2006.  At the August 2011 VA hearing examination, the examiner found no evidence of ear drainage.  The examiner noted that the Veteran's Eustachian tube dysfunction was worse in his left ear and linked the Veteran's symptoms of pain, blockage, and pressure to the Veteran's service-connected Eustachian tube dysfunction.  See August 2011 VA Examination, p. 2.

The Board has considered whether a separate compensable rating for the Veteran's Eustachian tube dysfunction can be awarded utilizing a different Diagnostic Code.  Notably, there is no Diagnostic Code specific to Eustachian tube dysfunction.  After thorough review, the Board finds that the Veteran's symptoms of pain and pressure are not contemplated by the other diagnostic codes.  As to the Veteran's claims of discharge, there is no objective medical evidence of discharge or drainage.  In fact, the August 2011 VA examiner specifically noted that there was no evidence of ear drainage.  See August 2011 VA Examination, p. 2.  Alternatively, to the extent discharge is shown, only DC 6210 applies, as it contemplates symptoms such as discharge.  The Board finds that application of DC 6210 would not warrant a separate compensable rating, as it requires frequent and prolonged treatment.  There is no evidence of record demonstrating that the Veteran received any frequent and prolonged treatment pertaining to any ear discharge.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected hearing loss disability.  The rating criteria contemplate speech recognition thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  

As to the Veteran's Eustachian tube dysfunction, the Board recognizes that the Veteran's symptoms of pain and pressure are not contemplated by the rating criteria.  However, the evidence of record does not demonstrate that the Veteran's pain or pressure have caused marked interference with employment or frequent periods of hospitalization.  In fact, during the January 2011 VA audiological examination, the examiner noted that while the Veteran's hearing loss may cause communication difficulties at work, the Veteran is capable of successful communication with amplification and preferential seating.  Furthermore, the evidence of record does not demonstrate frequent hospitalizations due to the Veteran's ear trouble; the only time the Veteran's hearing loss was mentioned in his post-service treatment records was when he received hearing aids.  As such, the Board finds that referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to the bilateral hearing loss with Eustachian tube dysfunction, the Veteran is in receipt of service connection for tinnitus.  Because the only increased rating claim on appeal at this time is for the bilateral hearing loss with Eustachian tube dysfunction, that is the only disability that the Board is considering in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  The Board notes that the Veteran has not specifically alleged that he is unemployable on account of his bilateral hearing loss with Eustachian tube dysfunction.  While the January 2011 VA examiner notes that the Veteran's ear disability has significant effects on his occupation, the Veteran would be capable of successful communication with amplification and preferential seating.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected disability.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that an increased rating for the Veteran's bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating in excess of 10 percent for bilateral sensorineural hearing loss with Eustachian tube dysfunction is denied.


REMAND

In December 2012, the RO granted the claim for increased rating and assigned a 10 percent evaluation, effective October 21, 2010.  The Veteran filed a timely Notice of Disagreement (NOD) disagreeing with both the assigned evaluation and the effective date.  The RO issued an SOC dated September 22, 2015; while the SOC addressed the Veteran's contentions about assigned evaluation, it did not address the Veteran's contentions about the effective date.  The Veteran again raised his disagreement with the assigned effective date in his Informal Hearing Presentation, dated December 10, 2015.  To date, the RO has not addressed the Veteran's disagreement with the assigned effective date.  As such, this claim must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should issue a SOC addressing the issue of entitlement to an effective date earlier than October 21, 2010 for the compensable rating of the Veteran's bilateral hearing loss with Eustachian tube dysfunction.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following issuance of the SOC unless he perfects his appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


